DETAILED ACTION
	Applicant’s response, filed 29 April 2021 has been entered.
	Claim(s) 1, 3-10, and 11-32 are currently pending. 
	 Rejections of claim(s) 1-14, 21, 27-28, and 24-30 under 35 U.S.C. §112(b) have been withdrawn in light of claim amendment(s) or argument(s) contained in Applicant’s response.
Rejection of claim(s) 15-20, and 22-23 under 35 U.S.C. §101 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Response to Arguments
	Applicant asserts that Claim 15 has been amended to further recite the operations of "transmitting, to a remote monitor center, the critical status report and the uncritical status report, and receiving a control command from the remote monitor center, wherein the control command is received in response to the remote monitor center receiving the critical status report and the uncritical status report," therein reciting operations that constitute communications between an autonomous vehicle and a remote monitor center, which enables control of an autonomous vehicle with immediate error handling in different scenarios. Thus, Applicant contends that
Claim 15 recites significantly more than insignificant post-solution activity.
	Examiner Agrees. 
Applicant's arguments filed 29 April 2021 and summarized below have been fully considered but they are not persuasive. 
Applicant asserts that as amended, Claim 15 recites transmitting the critical status report and the uncritical status report to a remote monitor center, and receiving a which is used to control the vehicle (emphasis added by Examiner). 	
Examiner disagrees. Claim 15 as amended does not positively recite any method steps that control the vehicle or any vehicle subsystem. 
Applicant asserts that Claim 15 has been amended to recite the operations of "transmitting, to a remote monitor center, the critical status report and the uncritical status report, and receiving a control command from the remote monitor center, wherein the control command is received in response to the remote monitor center receiving the critical status report and the uncritical status report," which is supported in at least ¶¶[0042]-[0047] of the Application. As amended, Claim 15 recites operations that control the vehicle, and Applicant contends that there are no gaps between the steps claimed in Claim 15 (emphasis added by Examiner). 
Examiner disagrees. Claim 15 recites “receiving a control command from the remote monitoring center,” but does not positively recite a method step which actual controls the vehicle, or any vehicle subsystem. Examiner recommends applicant amend the claim to positively recite a method step which controls the vehicle or any vehicle subsystem according to the control command received from the remote monitoring center, or similar, without departing from the scope of the original disclosure. Suggested claim amendments are based on what Examiner believes to be the correct interpretation of the claim limitations, are put forth in an effort to expedite prosecution, are offered to Applicant for consideration, but are not required. 
 recites performing self-tests for each of a plurality of electronic control units of the vehicle, and that the report comprises a first information associated with the self-tests upon a determination that a value of the first status indicator is a first value, and both the first set of information and a second set of information associated with the self-tests upon a determination that the value of the first status indicator is a second value different from the first value. The report comprises different sets of information based on the value of a status indicator that is determined after performing the self-tests for each of the plurality of electronic control units of the vehicle.
In the rejection of Claim 3, the Office contends that the feature of "a size of the results of the self-tests is based on the one status indicator" is taught by Ricci, and cites "Fig. 5: if the processing module fails at 518 ( critical tasks, functions, operations) then the test fails, and 524 (non-critical tasks, functions, operations) is not performed, therefore the scores from 524 are not generated or reported, reducing the size of the results" as support (see Office Action at page 12). Applicant contends that this disclosure in Ricci does not teach or suggest the amended features. 
Different from the size of results being reduced because certain scores are not generated or reported, Claim 1 recites that the report comprises different sets of information based on the value of a status indicator that is determined after performing the self-tests for each of the plurality of electronic control units of the vehicle. That is, Ricci teaches the size of the report is reduced based on certain functions and operations not being performed, whereas Claim 1 recites that the size of the report is based on including different sets of information after the self-tests for each of the plurality of electronic control units of the vehicle are performed (emphasis added y Examiner).
 Accordingly, Claim 1 is allowable for at least the reasons discussed above.
Examiner disagrees. Ricci et al. discloses “In pass test check 411, if any malfunction to a critical task, function or operation is detected, the procedure activates hand-off procedure in step 440” (see [0175]), “a cumulative score is computed for all critical tasks, functions, and operations. The individual scores of the tasks, functions, and operations and cumulative score for the processing module is provided
to the arbitration module 2000” (see [0175]), and “If the processing module 124 passes test check 411, health check on non-critical tasks, functions or operations 420 is performed. Non-critical tasks, functions or operations may include, for example (depending on the particular vehicle) monitoring, controlling, and/or operating a non-critical system. In step 420, health check is done on various functions of the non-critical system, with each function having a score for passing the health check” (see [0176]); clearly showing that a cumulative score for critical functions (a first set of information) is reported in the event of a critical malfunction status indicator (the first status indicator is a first value), and a cumulative score for both critical and non-critical functions (the first set of information and a second set of information) is reported in the event of no critical malfunction status indicator (the first status indicator is a second value).
	Claim 24 has been amended to recite the features of "collecting, based on performing a plurality of self-tests for each of one or more systems implemented in the vehicle, status information from the one or more systems", "generating periodically a which are supported in at least presently canceled Claim 2 and ¶¶[0033]-[0035] of the Application. As amended, Claim 24 recites features that are not taught or suggested in Ricci for at least the reasons discussed above. Accordingly, Claim 24 is allowable (emphasis added by Examiner).
	Examiner disagrees. The language of currently amended claim 24 “generating… a first status report… a second status report… a third status report” does not appear in paragraphs [0033]-[0035] of the specification as originally filed, or elsewhere in the original disclosure. The language of currently amended claim 24 does not have support in the application as originally filed. Please see rejection of claim 24 under 35 U.S.C. 112(a) detailed below. 
	Claims 31 and 32 have been added, and are supported in at least ¶¶[0048], [0060] of the Application. Applicant contends the features recited in Claim 31 and 32 are not disclosed in the cited references, taken individually or in combination.
	Examiner disagrees. Please see art rejection detailed below. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 10 recites the limitations “receiving, from the vehicle, a report… determining whether the report comprises at least one immediately actionable status indicator… wherein the report further comprises results of self-tests that were performed for each of a plurality of electronic control units in the vehicle… wherein the results comprise a first set of information associated with the self-tests upon a determination that a value of the at least one immediately actionable status indicator is a first value, and wherein the results comprise the first set of information and a second set of information associated with the self-tests upon a determination that the value of the at least one immediately actionable status indicator is a second value different from the first value”, wherein the language of the claim would suggest to one of ordinary skill in the art that the content of the received results of the self-tests changes based on a determination executed after the report is received. No description of the process by which the test results are retroactively changed is described in the original disclosure such that one of ordinary skill in the art would be enabled to practice the invention as claimed. 
Claim(s) 12-24 depend(s) upon claim 20, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The language of currently amended claim 24 “generating periodically a first status report… based on the status information associated with the warning status indicators… upon receipt of status information associated with the fatal status indicator, a second status report… generating a third status report based on the status information associated with the error status indicator” does not have support in the application as originally filed. The language of claim 24 as currently amended is not featured in the original disclosure, nor would the language of the original disclosure fairly suggest these claim limitations. The specification recites “the analysis of the data may result in the determination of a status, or a status indicator. Based on the status, a report comprising specific information elements may be generated” (see [0033]), “the size of the report generated may depend on the status” (see [0034]), and “the vehicle generates a report (402-1, 402-2, 402-3, ...) at a period T1. In an example, the vehicle transmits a report (404-1, 404-2, 404-3 ), with a second period T2” (see [0043]), at least suggesting that although the report generation process is iterative, separate reports are not generated based on status information associated with different status indicators. 
Claim(s) 25-31 depend(s) upon claim 24, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim is directed to “A method for monitoring and controlling a vehicle…” but contains no method steps for controlling a vehicle. Claim 15 recites “receiving a control command from the remote monitoring center,” but does not positively recite a method step which actually controls the vehicle, or any vehicle subsystem. Examiner recommends Applicant amend the claim to positively recite a method step which controls the vehicle or any vehicle subsystem according to the control command received from the remote monitoring center, or similar, without departing from the scope of the original disclosure. Suggested claim amendments are based on what Examiner believes to be the correct interpretation of the claim limitations, are put forth in an effort to expedite prosecution, are offered to Applicant for consideration, but are not required.
Claims 16-20, and 22-23 depend upon claim 15, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
	
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9-10, 12-13, 15, 17-24, and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (US 2014/0143839),
In regard to claim 1: Ricci discloses a method for monitoring and controlling a vehicle, implemented at the vehicle (on board vehicle remote control, title, abstract, including monitoring, [0115]), the method comprising: performing self-tests for each of a plurality of electronic control units of the vehicle (see [0173]); periodically generating, with a first period, a report (the vehicle performs self-diagnostics, [0115]. The diagnostic module 2028 queries on board sensors 1516 and/or on board sensor monitor(s) 2020, and/or critical and/or non-critical system controller(s) 2012 and 2016 to determine states of various parts, components, subsystems, tasks, functions, and/or operations of the vehicle, [0328]. The self-diagnostics generate reports to present to an operator or remote source, [0330], [0331]. Further, a health check module 2008 can periodically check the health status of the vehicle, the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result [0171], and generate a report, [0189], [0341], [0342]. Health check procedure 400 may also be continuously running while the vehicle 300 is running to ensure the fastest response time in case a collision occurs resulting in an immediate loss of processing functions, [0173]), wherein the report comprises a first status indicator and results corresponding to the self-tests (see [0171]); periodically transmitting, with a second period, the report to a remote monitor center (the health check report can be transmitted to a remote node, [0189], [0190]. The diagnostic module 2028 handles warning/error signals in a predetermined manner. The signals, for instance, can be presented to a third party and/or occupant and/or cause the performance of on board diagnostics, [0139], in which the vehicle diagnostics can be transmitted to a remote center, [0157], [0335]); receiving a control command from the remote monitor center, wherein the control command is received in response to the remote monitor center receiving the periodically transmitted report (the remote control module 2040 receives a request from a remote source or third party to command a vehicle function. [0142]. Remote control module may be activated if conditions are met, such as a health check did not pass. [0201], [0202]. The remote controller can place the vehicle in standby mode based on a health check, (0171], (0197], or control one or more of accelerate, decelerate, activate, deactivate, provide current vehicle location, broadcast audible and/or visual message to vehicle operator, brake, set a maximum, vehicle velocity, and lock doors, [0194], [0195]); and implementing, upon determination that the control command has a high priority, the control command from the remote monitor center (the remote control command overrides an implementation of the local control command, [and is therefore given a higher priority], [0215], [0224]. Further, based on the diagnostics, third party command can be implemented based on certain rules or policies, [0332]), [[and]] wherein the control command is (a control command is selected from a predetermined set of rules/policies, [0332], or vehicle function codes, [0096], (0195], [0199]), wherein the report comprises a first set of information associated with the self-tests upon a determination that a value of the first status indicator is a first value (see [0175]), and wherein the report comprises the first set of information and a second set of information associated with the self-tests upon a determination that the value of the first status indicator is a second value different from the first value (see [0176]).
	
In regard to claim 3: Ricci discloses the method of claim 1 [[2]], wherein the report further comprises that includes the first status indicator (the vehicle may perform self-diagnostics for each of the components or processing modules, [0115], as well as a health check for critical and non-critical tasks that results in a pass/fall, [0171], [0175]. The results of the self-diagnostics, [0331], [0341], [0342] and health check are recorded and reported and based on a pass/fail, [0175], [0176], [0182], [0187])
In regard to claim 4: Ricci discloses the method of claim 1 [[2]], wherein the self-tests are performed for a plurality of sensors, at least one hardware system, and at least one software system (self-diagnostics and health check are performed on a plurality of sensors, processing modules, and software systems, [0098], [0115], [0135]).
	In regard to claim 5: Ricci discloses the method of claim 4, wherein the plurality of sensors comprises at least one of a Global Positioning System (GPS) sensor, a radar sensor, a LIDAR sensor, or [[and]] a camera (non-critical system controllers include radar sensors, [0136]).
In regard to claim 6: Ricci discloses the method of claim 1 [[2]], further comprising: analyzing the results of the self-tests (the diagnostic module 2028 queries on board sensors 1516 and/or on board sensor monitor(s) 2020, and/or critical and/or non-critical system controller(s) 2012 and 2016 to determine states of various parts, components, subsystems, tasks, functions, and/or operations of the vehicle. The diagnostic module 2028 can then perform diagnostics using locally stored or remotely stored (at remote node 1500) pre-determined logic to identify faults, malfunctions, or other problems and, optionally, generate repair advice and/or warnings and/or instructions and/or recommendations to the vehicle operator, [0328]); and generating environment and driving information based on the analysis (In one application, the signal is forwarded to a manufacturer or repair service vendor that compares the reported fault and vehicle-specific parameters (e.g., mileage, date of last service, and/or environmental conditions) to the maintenance and/or fault history for the vehicle model and provides, to the vehicle operator, the result of the comparison along with a probability of the diagnosis being correct. [0331]).
In regard to claim 9: Ricci discloses the method of claim 1, further comprising: storing a copy of the report on a local storage device (the vehicle processing modules store event records, health check logs, and diagnostic data on a local storage or memory, [0115], [0341], [0342]).
In regard to claim 10: Ricci discloses a method for monitoring and controlling a vehicle, implemented at a remote monitor center (on board vehicle remote control, title, abstract, including monitoring, [0115]), the method (the vehicle performs self-diagnostics, [0115]. The diagnostic module 2028 queries on board sensors 1516 and/or on board sensor monitor(s) 2020, and/or critical and/or non-critical system controller(s) 2012 and 2016 to determine states of various parts, components, subsystems, tasks, functions, and/or operations of the vehicle, [0328]. The self-diagnostics generate reports to present to an operator or remote source, [0330], [0331]. Further, a health check module 2008 can periodically check the health status of the vehicle, the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result, [0171], and generate a report, [0189], [0341], [0342]. Health check procedure 400 may also be continuously running while the vehicle 300 is running to ensure the fastest response time in case a collision occurs resulting in an immediate loss of processing functions, [0173]); determining whether the report comprises [[any]] at least one immediately actionable status indicator[[s]], wherein a presence of the at least on immediately actionable status indicator corresponds to the vehicle issuing a local control command to mitigate a situation (the diagnostic module 2028 can determine the severity of the diagnostics to determine if an immediate action is necessary, [0331]. Further, a remote monitor can diagnose a vehicle status to determine if immediate action is needed, [0335]); selecting a control command from a predetermined set of control commands (a control command is selected from a predetermined set of rules/policies, [0332], or vehicle function codes [0195]); and transmitting, to the vehicle, the control the at least one immediately actionable status indicator (the remote control module 2040 receives a request from a remote source or third party to command a vehicle function, [0142]. Remote control module may be activated if conditions are met, such as a health check did not pass, [0201], [0202]. The remote controller can place the vehicle in standby mode based on a health check, [0171], [0197], or control one or more of accelerate, decelerate, activate, deactivate, provide current vehicle location, broadcast audible and/or visual message to vehicle operator, brake, set a maximum vehicle velocity, and lock doors, [0194], [0195]), and wherein an implementation of the control command with the high priority at the vehicle overrides an implementation of [[a]] the local control command at the vehicle (the remote control command overrides an implementation of the local control command, [0215], [0224]; based on the diagnostics, third party command can be implemented based on certain rules or policies, [0332]), wherein the report further comprises results of self-tests that were performed for each of a plurality of electronic control units in the vehicle (see [0182]), wherein the results comprise a first set of information associated with the self-tests upon a determination that a value of the at least one immediately actionable status indicator is a first value (see [0330], [0331]), and wherein the results comprise the first set of information and a second set of information associated with the self-tests upon a determination that the value of the at least one immediately actionable status indicator is a second value different from the first value (see [0330], [0331]).
In regard to claim 12: Ricci discloses the method of claim 10 [11], wherein the self-tests are performed for a plurality of vehicular sensors, at least one vehicular (self-diagnostics and health check are performed on a plurality of sensors, processing modules, and software systems, [0098], [0115], [0135]).
In regard to claim 13: Ricci discloses the method of claim 10, wherein a rate at which the report is periodically received is variable (Health check procedure 400 may also be continuously running while the vehicle 300 is running to ensure the fastest response time in case a collision occurs resulting in an immediate loss of processing functions, [0173]), and wherein the rate is based on a presence of the at least one immediately actionable status indicator[[s]] (In step 2824, the diagnostic module 2028 optionally transfers the codes, on a predetermined stimulus, to a remote node 1500, [0342]).
In regard to claim 15: Ricci discloses a method for monitoring and controlling a vehicle, implemented at the vehicle (on board vehicle remote control, title, abstract, including monitoring, [0115]), the method comprising: collecting, based on performing a plurality of self-tests for each of one or more systems implemented in the vehicle, status information from one or more systems implemented in the vehicle (the vehicle performs self-diagnostics, [0115]. The diagnostic module 2028 queries on board sensors 1516 and/or on board sensor monitor(s) 2020, and/or critical and/or non-critical system controller(s) 2012 and 2016 to determine states of various parts, components, subsystems, tasks, functions, and/or operations of the vehicle, [0328]. The self-diagnostics generate reports to present to an operator or remote source, [0330], [0331]. Further, a health check module 2008 can periodically check the health status of the vehicle, the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result, [and therefore, the diagnostic module], [0171], and generate a report, [0189]. [0341], [0342]); classifying the status information by a plurality of status indicators including one or more critical status indicators and one or more uncritical status indicators (a health check module which checks critical and non-critical tasks, functions, and operations of each processing module to determine which to designate as the active or primary processing module, [0091]. Further, a score is tabulated for critical and non-critical tasks, functions, and operations to determine the severity, [0175] to [0178]. Vehicle and error codes are also used to classify diagnostics, [0335], [0337]); generating a critical status report based on the status information associated with the one or more critical status indicators immediately upon receipt of such status information; [[and]] generating an uncritical status report based on the status information associated with the one or more uncritical status indicators with a period that varies with the one or more uncritical status indicators (the health check module classifies tasks, functions, and operations as critical or non-critical, [0133] to [0136]. Critical health diagnostics can be reported to a remote node 1500 immediately as emergency measures, [0189], as well as non-critical health or diagnostics, [0190], [0341], [0342]. The diagnostic data is transmitted to a remote monitor to provide error codes to determine a course of action, [0335]); transmitting, to a remote monitor center, the critical status report and the uncritical status report (see [0331]); and receiving a control command from the remote monitor center, wherein the control command is received in response to the remote monitor center receiving the critical status report and the uncritical status report (see [0335]), wherein the critical status report comprises a first set of information associated with the self-tests upon a determination that a value of a one of the one or more critical status indicators is a first value (see [0175]), and wherein the critical status report comprises the first set of information and a second set of information associated with the self-tests upon a determination that the value of the one of the one or more critical status indicators is a second value different from the first value (see [0176]).
In regard to claim 17: Ricci discloses the method of claim 15, wherein the one or more uncritical status indicators include a status indicator concerning vehicle basic dynamic information and warning messages from the one or more systems implemented in the vehicle (non-critical tasks, functions and operations [vehicle basic dynamic information see] can be determined as failing and a warning message from one of more systems can be implemented in the vehicle, [0190]. In step 1400, the diagnostic module 2028 receives, from a local or remote source (such as the remote node 1500), a signal warning of an actual or potential malfunction of an on board component, including any of the components discussed above, [0330]).
In regard to claim 18: Ricci discloses the method of claim 17, wherein the basic dynamic information includes a location of the vehicle (the location of the vehicle can be used for diagnostics, [0178]), a fuel level of the vehicle (the network can also determine a fuel tank level in a vehicle, or fuel economy, [0109], [0365]), and an engine temperature of the vehicle (data transmitted over the low-speed CAN bus includes other noncritical data, such as engine temperature and oil pressure sensor readings, [0121]).
	In regard to claim 19: Ricci discloses the method of claim 15, wherein the one or more critical status indicators include a status indicator concerning one or more of a hazardous weather condition (monitoring certain non-critical sensors such as ambient (outdoor) weather readings (e.g., temperature, precipitation, wind speed, and the like), odometer reading sensor, trip mileage reading sensor, road condition sensors (e.g., wet, icy, etc.), [0136]; the score is tabulated for all non-critical systems and compared to see if it is above a certain threshold. If the score is below the threshold, a hand-off procedure is activated in step 450. For example, if emissions control by the processing module 124 is detected to be failing, causing or potentially causing harmful gas emissions to rise significantly above the legal limit, health check 421 may give a very low score to this non-critical system… health check may still give a score that is below the threshold and hand-off procedure will be activated [0177]), an unknown environment condition (critical systems include collision sensor 132 [and therefore unknown environment condition sensors], and nearby object sensing system, [0135]), and a lost communication with a monitor center.
	In regard to claim 20: Ricci discloses the method of claim 15, wherein the one or more critical status indicators include a status indicator concerning a condition that renders an operation of the vehicle unsafe (critical systems include safety equipment monitoring and if a health check fails the safety equipment it indicates a vehicle as unhealthy [unsafe], [0174]. Additionally, it is anticipated that based on the type of warning/error code, the system may suggest a recommended course of action. For example, if the error code indicates a severe or catastrophic failure the system may suggest to pull-over, stop the car, and proceed to a safe area away from the automobile,
[0335]).
	In regard to claim 21: Ricci discloses the method of claim 20, further comprising: initiating an emergency parking function implemented in the vehicle (Figure 6 and [0203]); and sending, to a remote monitoring center, a report indicating that the emergency parking function has been initiated (Fig. 6 and [0204]).
In regard to claim 22: Ricci discloses the method of claim 15, wherein the one or more systems include at least one sensor, at least one hardware system, and at least one software system (self-diagnostics and health check are performed on a plurality of sensors, processing modules, and software systems, [0098], [0115], [0135]).
In regard to Claim 23, Ricci discloses the method of claim 22, wherein at least one sensors comprises at least one of a Global Positioning System (GPS) sensor, a radar sensor, a LIDAR sensor, or [[and]] a camera (non-critical system controllers include radar sensors, [0136]).
In regard to claim 24: Ricci discloses a method for monitoring and controlling a vehicle, implemented at the vehicle (on board vehicle remote control, title, abstract, including monitoring, [0115]), the method comprising: collecting, based on performing a plurality of self-tests for each of one or more systems implemented in the vehicle, status information from the one or more systems (the vehicle performs self-diagnostics. [0115]. The diagnostic module 2028 queries on board sensors 1516 and/or on board sensor monitor(s) 2020, and/or critical and/or non-critical system controller(s) 2012 and 2016 to determine states of various parts, components, subsystems, tasks, functions, and/or operations of the vehicle, [0328]. The self-diagnostics generate reports to present to an operator or remote source, [0330], [0331]. Further, a health check module 2008 can periodically check the health status of the vehicle, the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result, [0171], and generate a report, [0189], [0341], [0342]); classifying the status information by a plurality of status indicators including a warning status indicator, an error status indicator, and a fatal status indicator (the diagnostic module 2028 handles warning/error signals in a predetermined manner. The signals, for instance, can be presented to a third party and/or occupant and/or cause the performance of on board diagnostics, [0139]. The diagnostic module 2028 can then perform diagnostics using locally stored or remotely stored (at remote node 1500) pre-determined logic to identify faults, malfunctions, or other problems and, optionally, generate repair advice and/or warnings and/or instructions and/or recommendations to the vehicle operator, [0328]. The present disclosure can provide an Internet enabled car that is capable of transmitting vehicle codes, error code readings, and to remotely diagnose and display these codes to a user and/or a mechanic. This diagnostic information may be performed on-board or remotely. It is anticipated that the information may be accessed according to chosen preferences. Additionally, it is anticipated that based on the type of warning/error code, the system may suggest a recommended course of action. For example, if the error code indicates a severe or catastrophic failure the system may suggest to pull-over, stop the car, and proceed to a safe area away from the automobile, [0335]); generating periodically a first status report comprising a first set of information based on the status information associated with the warning status indicators (see [0330], [0331]); generating, upon receipt of status information associated with the fatal status indicator, a second status report comprising the first set of information and a second set of information based on the status information associated with the fatal status indicator immediately (Critical health diagnostics can be reported to a remote node 1500, [0189], as well as non-critical health or diagnostics, [0190]. The diagnostic data is transmitted to a remote monitor to provide error codes to determine a course of action, in the case of a catastrophic failure, [0335]); performing, upon receipt of status information associated with the error status indicator, a recovering process on a corresponding system (error codes can be determined upon receipt of the diagnostic report, [0139], [0331], and further treatment of the error can be determined, [0332], i.e. the recovery process is further diagnostic), and, if the recovering process is unsuccessful, generating a third status report based on the status information associated with the error status indicator; and sending the first status report, the second status report, or the third status report to an external monitoring system (a remotely located diagnostic service to diagnose a cause of the warning and/or error signal and performing on board diagnostics (option 1416) to obtain more diagnostic information regarding the actual or potential malfunction followed by option 1408 or 1412, Fig 14 and [0331], i.e. the further diagnostic step fails to dismiss a potential malfunction, so maintenance/repair service is scheduled).
In regard to claim 26: Ricci discloses the method of claim 24. wherein the fatal status indicator includes a status indicator concerning one or more of a hazardous weather condition (monitoring certain non-critical sensors such as ambient (outdoor) weather readings (e.g., temperature, precipitation, wind speed, and the like), odometer reading sensor, trip mileage reading sensor, road condition sensors (e.g., wet, icy, etc.), [0136]; the score is tabulated for all non-critical systems and compared to see if it is above a certain threshold. If the score is below the threshold, a hand-off procedure is activated in step 450. For example, if emissions control by the processing module 124 is detected to be failing, causing or potentially causing harmful gas emissions to rise significantly above the legal limit, health check 421 may give a very low score to this non-critical system… health check may still give a score that is below the threshold and hand-off procedure will be activated [0177]), an unknown environment condition (critical systems include collision sensor 132 [and therefore unknown environment condition sensors], and nearby object sensing system, [0135]), and a lost communication with a monitor center.
In regard to claim 27: Ricci discloses the method of claim 24, wherein the fatal status indicator includes a status indicator concerning a condition that renders an operation of the vehicle unsafe (critical systems include safety equipment monitoring and if a health check fails the safety equipment it indicates a vehicle as unhealthy [unsafe], [0174]. Additionally, it is anticipated that based on the type of warning/error code, the system may suggest a recommended course of action. For example, if the error code indicates a severe or catastrophic failure the system may suggest to pull-over, stop the car, and proceed to a safe area away from the automobile, [0335]).
In regard to claim 28: Ricci discloses the method of claim 27, further comprising: initiating an emergency parking function implemented in the vehicle (Figure 6 and [0203]); and sending a report indicating that the emergency parking function has been initiated (Fig. 6 and [0204]).
In regard to claim 29: Ricci discloses the method of claim 24, wherein the one or more systems include at least one sensor, at least one hardware system, and at least one software system (self-diagnostics and health check are performed on a plurality of sensors, processing modules, and software systems, (0098], [0115], [0135]).
In regard to claim 30: Ricci discloses the method of claim 29, wherein the plurality of sensors comprises at least one of Global Positioning System (GPS) sensor, a radar sensor, a LIDAR sensor and a camera (non-critical system controllers include radar sensors, [0136]).
In regard to claim 31: Ricci discloses the method of claim 26, wherein the unknown environment condition comprises a construction zone or a scene of an accident (see [0208] and [0211]).
In regard to claim 32: Ricci discloses the method of claim 1, wherein the predetermined set of control commands comprises procedures for defensive driving or bringing the vehicle to a stop (see [0203], [0335]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/014839).
In regard to claim 8: Ricci does not disclose the method of claim 1, wherein the second period is longer than or equal to the first period; however, Ricci does teach periodic data collection and report transfers (a health check module 2008 can periodically check the health status of the vehicle, the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result, [0171], and generate a report, [0189]. Health check procedure 400 can be continuously running, [0173]. The diagnostic module 2028 optionally transfers the codes, on a predetermined stimulus, to a remote node 1500, (0342]), at least suggesting that the self-tests are run more frequently than the code are transferred, since the self-tests may be run continuously (the period is the duration of time required to run the self-test), while the code transfer is triggered on a predetermined stimulus (or less than continuously); therefore it would have been obvious to one of ordinary skill in the art during the time the invention was made to configure the second period to be longer than or equal to the first period, since the adjustment of reporting or transmitting periods in the existing system requires only routine skill in the art, and as doing so would serve to frequently monitor the health of the system, while only reporting when triggered by some stimulus, such as an error, reducing unnecessary network traffic.  
Claims 7, 14, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/014839) in view of Singh et al. (An Efficient Forward Error Correction Scheme for Wireless Sensor Network).
In regard to claim 7: Ricci does not disclose the method of claim 1, wherein the report is periodically transmitted over at least one of a first channel for regular data transfers or a second channel for emergency situations, wherein the first channel employs a protocol selected from the group consisting of Long-Term Evolution (LTE), Wi-Fi, IEEE 802.11, Bluetooth, Dedicated Short-Range Communication (DSRC), Communication Air-interface Long and Medium range (CALM), and a transmission protocol designed for Intelligent Transportation System (ITS) implementations, and wherein the second channel employs at least one of a low-rate forward error correcting code, one or more retransmission, or a protocol that uses frequency diversity, time diversity, space diversity, or code diversity; however, Ricci does teach the explicit use of a wireless interface for normal data transfer (see [0122]: “a transceiver for one or more long, intermediate, or short range wireless networks, such as a radio (e.g., cellular such as CDMA, GSM, or IS-95 network), 802.X, a WiFi™ network, a Bluetooth™ network, and the like, sending and receiving a wide variety of information, including lower priority information”) and designating wireless channel for remote communication (further, data transmitted wirelessly can also be designated by bandwidth or critical level, [0153]), Singh et al. teaches that retransmission and forward error correcting are the well-known, routine, and conventionally techniques for error correction in sensor networks (see Abstract), therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use Wi-Fi or Bluetooth as suggested by Ricci et al., while incorporating forward error correcting or retransmission as doing so amounts to combining prior art elements according to known methods to yield predictable results (please see MPEP 2143). 
In regard to claim 14: Ricci does not disclose the method of claim 10, wherein the report is periodically received over at least one of a first channel for regular data transfers or a second channel for emergency situations, and wherein the first channel employs a protocol selected from the group consisting of Long-Term Evolution (LTE), Wi-Fi, IEEE 802.11, Bluetooth, Dedicated Short-Range Communication (DSRC), Communication Air-interface Long and Medium range (CALM), and a transmission protocol designed for Intelligent Transportation System (ITS) implementations, and wherein the second channel employs at least one of a low-rate forward error correcting code, one or more retransmission, or a protocol that uses frequency diversity, time diversity, space diversity, or code diversity; however, Ricci does teach the explicit use of a wireless interface for normal data transfer (see [0122]: “a transceiver for one or more long, intermediate, or short range wireless networks, such as a radio (e.g., cellular such as CDMA, GSM, or IS-95 network), 802.X, a WiFi™ network, a Bluetooth™ network, and the like, sending and receiving a wide variety of information, including lower priority information”) and designating wireless channel for remote communication (further, data transmitted wirelessly can also be designated by bandwidth or critical level, [0153]), Singh et al. teaches that retransmission and forward error correcting are the well-known, routine, and conventionally techniques for error correction in sensor networks (see Abstract), therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use Wi-Fi or Bluetooth as suggested by Ricci et al., while incorporating forward error correcting or retransmission as doing so amounts to combining prior art elements according to known methods to yield predictable results (please see MPEP 2143).
In regard to claim 16: Ricci does not disclose the method of claim 15, further comprising: wherein the uncritical status report is transmitted, to the remote monitor center, over a first channel for regular data transfers, wherein the first channel employs a protocol selected from the group consisting of Long-Term Evolution (LTE), Wi-Fi, IEEE 802.11, Bluetooth, Dedicated Short-Range Communication (DSRC), Communication Air-interface Long and Medium range (CALM), and a transmission protocol designed for Intelligent Transportation System (ITS) implementations, wherein the critical status report is transmitted, to the remote monitor center, over a second channel for emergency situations and wherein the second channel employs at least one of a low-rate forward error correcting code, one or more retransmission, or a protocol that uses frequency diversity, time diversity, space diversity, or code diversity; however, Ricci does teach the explicit use of a wireless interface for normal data transfer (see [0122]: “a transceiver for one or more long, intermediate, or short range wireless networks, such as a radio (e.g., cellular such as CDMA, GSM, or IS-95 network), 802.X, a WiFi™ network, a Bluetooth™ network, and the like, sending and receiving a wide variety of information, including lower priority information”) and designating wireless channel for remote communication (further, data transmitted wirelessly can also be designated by bandwidth or critical level, [0153]), Singh et al. teaches that retransmission and forward error correcting are the well-known, routine, and conventionally techniques for error correction in sensor networks (see Abstract), therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use Wi-Fi or Bluetooth as suggested by Ricci et al., while incorporating forward error correcting or retransmission as doing so amounts to combining prior art elements according to known methods to yield predictable results (please see MPEP 2143).
In regard to claim 25: Ricci does not disclose the method of claim 24, wherein the first status report associated with the warning status indicator is transmitted over a first channel for regular data transfers and the second status report associated with the fatal status indicator is transmitted over a second channel for emergency situations, and wherein the first channel employs a protocol selected from the group consisting of Long-Term Evolution (LTE), Wi-Fi, IEEE 802.11, Bluetooth, Dedicated Short-Range Communication (DSRC), Communication Air-interface Long and Medium range (CALM), and a transmission protocol designed for Intelligent Transportation System (ITS) implementations, and wherein the second channel employs at least one of a low-rate forward error correcting code, one or more retransmission, or a protocol that uses frequency diversity, time diversity, space diversity, or code diversity; however, Ricci does teach the explicit use of a wireless interface for normal data transfer (see [0122]: “a transceiver for one or more long, intermediate, or short range wireless networks, such as a radio (e.g., cellular such as CDMA, GSM, or IS-95 network), 802.X, a WiFi™ network, a Bluetooth™ network, and the like, sending and receiving a wide variety of information, including lower priority information”) and designating wireless channel for remote communication (further, data transmitted wirelessly can also be designated by bandwidth or critical level, [0153]), Singh et al. teaches that retransmission and forward error correcting are the well-known, routine, and conventionally techniques for error correction in sensor networks (see Abstract), therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use Wi-Fi or Bluetooth as suggested by Ricci et al., while incorporating forward error correcting or retransmission as doing so amounts to combining prior art elements according to known methods to yield predictable results (please see MPEP 2143). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.


/Andy Schneider/
Examiner, Art Unit 3669
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669